Title: James Madison to Edward Everett, 5 May 1832
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir:
                            
                            
                                
                                    Montpellier
                                
                                 5. May 1832.
                            
                        
                        I received your letter of the 29. ultimo with every wish to attempt a compliance with its request; but for
                            some days past I have been suffering under a bilious attack now confining me to my bed which disqualifies me from mental
                            exertion, as my rheumatism does my hands and fingers from the search into papers which are voluminous and without an
                            index; whilst My recollection affords me no sufficient aid on the sub occasion. I might add that the proceedings of
                            Congress on the subject of the apportionment not having been included in my limited reading I am the less prepared to form
                            opinions on any of the questions belonging to it.
                        I beg you to be assured, my dear Sir, of the regret I feel at the necessity of giving such an answer to your
                            enquiries, to which under other circumstances I should feel it a duty as well as pleasure to have paid all the attention
                            due to the object of them. Be assured also of the continuance of my high esteem and cordial regards.
                        
                            
                                James Madison
                            
                        
                    